Citation Nr: 1025355	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1993 
and November 2001 through June 2002, with periods of reserve 
duty.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a low 
back disorder was denied by an unappealed rating decision in 
February 1994.  

2.  The evidence received since the February 1994 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for a low back disorder and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision which denied entitlement to 
service connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the final February 1994 determination 
denying the Veteran's claim of entitlement to service connection 
for a low back disorder is new and material, and the Veteran's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's low back 
disability claim and remands it for further development.  As 
such, no discussion of VA's duty to notify or assist is 
necessary.

The record reflects that a February 1994 rating decision denied 
the Veteran's claim of entitlement to service connection for a 
low back disorder.  The RO sent notice of the decision to the 
Veteran at his last address of record.  The Veteran did not 
appeal that decision.  Therefore, the February 1994 rating 
decision became final.  38 U.S.C.A. § 7105(c).  However, if new 
and material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO denied 
reopening the claim; however, the Board is not bound by the RO's 
actions.  The Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Id.  Thus, the Board must initially 
determine whether there is new and material evidence to reopen 
the claim for service connection for a low back disorder.

The evidence of record at the time of the February 1994 rating 
decision consisted of service treatment records.  The Veteran's 
service treatment records indicated that the Veteran complained 
of back pain in March 1991 and October 1991.  

The Veteran's claim was denied on the basis of the RO's 
determination that the evidence did not reflect a permanent 
residual or chronic disability subject to service connection.  
The evidence submitted in support of reopening the claims 
includes more recent medical records that show diagnoses of 
degenerative disc disease and a November 2009 private medical 
opinion reflecting that the Veteran was diagnosed as having disc 
disease of the low back that had its onset in service.  The Board 
finds that this evidence raises a reasonable possibility of 
substantiating the Veteran's low back claim.  As such, the 
evidence is new and material under the provisions of 38 C.F.R. 
§ 3.156(a) and the claims are reopened.  


ORDER

New and material evidence to reopen claim of service connection 
for low back disability has been presented; to this extent, the 
appeal is granted.


REMAND

The Veteran seeks service connection for a low back disability.  
He contends that his low back disability is related to injuries 
during service.  After a review of the record, the Board finds 
that additional development is necessary prior to adjudicating 
the claim.

The Veteran served on active duty from December 1987 to June 1993 
and later enlisted in the Reserves.  Active Duty for Training 
(ACDUTRA) is defined as full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
01(22).  Service connection may be granted for injury or disease 
incurred while on ACDUTRA.  Inactive Duty Training (INACDUTRA) is 
defined as other than full-time training performed by Reserves.  
38 U.S.C.A. § 101(23).  Service connection may be granted for 
injuries incurred while on INACDUTRA, but not for disease. 

The Veteran's service treatment records show complaints of back 
pain in May 1988, March 1991, October 1991, and October 1992.  
Additionally, the evidence shows that the Veteran was in motor 
vehicle accidents in April 1998 and March 2001.  While the 
records indicate that the Veteran was on ACDUTRA during the April 
1998 accident, it is unclear whether he was on ACDUTRA during the 
March 2001 accident.   

Immediately after the accident, the Veteran was taken to the 
emergency room and was treated for pain and lumbar strain.  Five 
days after the April 1998 accident, in May 1998, the Veteran saw 
a chiropractor.  The chiropractic records show that the Veteran 
complained of right low back pain.  The chiropractor diagnosed 
the Veteran with hypermobility syndrome causing sprain/strain of 
the cervical spine producing cervicalgia and sprain/strain of the 
lumbar spine producing lumbalgia.  

A January 2000 medical record shows a complant of recent onset of 
pain beneath the right shoulder blade.   The Veteran was told to 
treat the pain with Motrin.

A complete physical examination in August 2000 did not show any 
complaints of back pain.  

A March 2001 medical record shows that the Veteran reported pain 
in his neck and back, and numbness in his right leg, since he was 
involved in a motor vehicle accident.  A radiology report shows 
mild degenerative disc disease to the L5-S1 level with decrease 
in disc space height. 

In a medical record from April 2001, the Veteran reported that he 
was involved in a motor vehicle accident and had experienced a 
lot of low back pain and discomfort since that time.  A radiology 
report shows L5-S1 mild degenerative changes involving the 
endplate with a small disc herniation 

The Veteran appeared at a Board hearing in October 2009.  He 
testified that he had never injured his back outside of active 
duty.  He had several incidents of back pain prior to the motor 
vehicle accident in April 1998 and he believes his current back 
disorder as a result of the incidents in service.  

The Veteran submitted an opinion from his treating physician 
dated in November 2009.  The doctor stated that the Veteran had a 
diagnosis of severe lumbago and degenerative joint disease.  The 
doctor opined "that [the Veteran's] longstanding, well-
documented history of severe low back pain as likely as not 
started during service."   However, the physician does not 
provide a rationale for his opinion, nor does he identify, which, 
if either of the Veteran's motor vehicle accidents contributed to 
his current diagnosis.

Moreover, the Veteran's service personnel records are absent from 
the file and it is unclear whether the Veteran was on active duty 
during the time of the accidents.  Thus, a remand is necessary to 
document the Veteran's periods of ACDUTRA and INACDUTRA in the 
United States Naval Reserve, specifically April 30, 1998, and 
March 18, 2001, the dates the Veteran was involved in motor 
vehicle accidents.   

In light of the foregoing, the Board finds that a VA examination 
is necessary to adjudicate this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In 
the examination report, the examiner must opine as to whether it 
is at least as likely as not that the Veteran has a low back 
disability that is related to or had its onset in service.

Accordingly, the case is REMANDED for the following actions:

1.	The RO must obtain the Veteran's service 
personnel records from the United States 
Naval Reserve to ascertain the Veteran's 
dates of ACDUTRA and INACDUTRA, specifically 
for April 30, 1998, and March 18, 2001.

Efforts to obtain such records must continue 
until it is determined that they do not exist 
or that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or agency 
from whom they are sought. 38 U.S.C.A. § 
5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009)

2.	Ascertain if the Veteran has received any VA, 
non-VA, or other medical treatment for his 
disabilities on appeal. The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records not 
currently on file.  The RO should then obtain 
these records and associate them with the 
claims folders.

3.	Schedule the Veteran for a VA examination to 
determine the nature, etiology and onset of 
any low back disability found to be present.  
The following considerations will govern the 
examinations:

a.	The claims folders must be made 
available and reviewed by the 
examiner.

b.	The examiner must opine as to whether 
the Veteran has a low back 
disability, and if so, whether it is 
at least as likely as not related to 
or had its onset during active 
military service, ACDUTRA or 
INACDUTRA.  The examiner must also 
state the medical basis for his or 
her opinion expressed.  All findings 
and conclusions should be set forth 
in a legible report.

4.	Then, the RO should adjudicate the appeal.  
If the benefits sought on appeal are not 
granted, the AMC should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


